Citation Nr: 0516646	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-10 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right eye endophthalmitis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased evaluation for the veteran's 
chronic "left" eye endophthalmitis and a total rating for 
compensation purposes based on individual unemployability.  
In October 2003, the Board remanded the veteran's claims to 
the RO for additional action.  


REMAND

Again, the Board observes that service connection has been 
established for right eye enucleation with a prosthesis and 
chronic right eye endophthalmitis.  In its March 1996 rating 
decision and the subsequent procedural actions taken 
thereafter, the RO erroneously framed the issues on appeal as 
entitlement to an increased disability evaluation for the 
veteran's chronic left eye endophthalmitis and a total rating 
for compensation purposes based on individual 
unemployability.  Service connection is not in effect for any 
left eye disability.  

In its October 2003 remand instructions, the Board directed, 
in pertinent part, that the RO was to review the veteran's 
claims files and ensure that all notification and development 
action required by the VCAA as to his claim of entitlement to 
an increased evaluation for his service-connected right eye 
endophthalmitis was completed; to adjudicate his entitlement 
to an increased disability evaluation for his right eye 
endophthalmitis; and to readjudicate his entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  In March 2004 and October 2004, the 
Department of Veterans Affairs (VA) provided Veterans Claims 
Assistance Act of 2000 (VCAA) notices to the veteran and his 
accredited representative which addressed the veteran's claim 
of entitlement to an increased evaluation for left eye 
endophthalmitis.  In April 2005, the VA issued a supplemental 
statement of the case (SSOC) to the veteran and his 
accredited representative which addressed the issues of the 
veteran's entitlement to an increased evaluation for left eye 
endophthalmitis and a total rating for compensation purposes 
based on individual unemployability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA as to the 
veteran's claim of entitlement to an 
increased evaluation for his right eye 
endophthalmitis is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004) must be fully met.  

2.  Then adjudicate the veteran's 
entitlement to an increased evaluation 
for his right eye endophthalmitis and 
readjudicate his entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


